DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5 (and respective dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, in line 2 of claim 1, applicant discloses, “a user,” making it unclear if said user is the same or different than the first disclosure of “a user” in line 1, rendering the claim vague and indefinite.  For purpose of examination, it was presumed applicant intended to disclose --the user--.
Claim 2 recites the limitation "the pitch axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination, it was presumed applicant intended to disclose --the first axis--.
Claim 5 recites the limitation "the yaw axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination, it was presumed applicant intended to disclose --the second axis--.
The dependent claims inherit the rejection from their respective parent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chevassus (EP 0067110 A2).
	In regard to claim 13, Chevassus discloses a hinge system (section [0014], Figures 1-6), comprising: a hinge base (section [0018], Figures 1 & 2, “13”) fixedly coupleable to a first structural member (section [0016], Figures 1 & 2, “1”); an intermediate hinge member rotatably coupled to the hinge base to rotate about a pitch axis (section [0018], Figures 1-5, “14, 13”); and a distal hinge member rotatably coupled to the intermediate hinge member to rotate about a yaw axis (section [0016], Figures 1 & 2, “3, 14”) and fixedly coupleable to a second structural member (Figures 1, 2, 6, “3, 2”), wherein the hinge system enables the second structural member to pitch and yaw relative to the first structural member (Abstract, section [0018], Figures 1 & 2).  
	Regarding claim 14, Chevassus discloses said hinge system comprising one or more stop mechanisms to limit rotational travel of the intermediate hinge member relative to the hinge base about the pitch axis (sections [0019-0020] & [0024-0025], Figures 1, 4, 5, “15, 24a,b, 28a,b,” re: “24a,b” limited by “15”).  
Regarding claim 15, Chevassus discloses wherein the one or more stop mechanisms comprise a first rotational stop provided on the hinge base, the first rotation stop is configured to constrain a first movement of the intermediate hinge member when the intermediate hinge member pitches up to an upward limit and a second rotational stop provided on the hinge base that is configured to constrain the first movement of the intermediate hinge member when the intermediate hinge member pitches down to a downward limit (sections [0019-0020] & [0024-0025], Figures 1, 4, 5, “13, 15, 24a,b, 28a,b,” re: “24a,b” limited by upper and lower “15” on “13”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevassus in view of Blum et al (US 2018/0348529 A1).
In regard to claim 1, Hirano et al discloses an optics system (section [0001], re: spectacle frame, Figure 6), comprising; a first temple arm and a second temple arm opposing the first temple arm (section [0016], Figures 1, 2, 6, “2”); and a first hinge system and a second hinge system, the first and the second hinge systems respectively coupling the first and the second temple arms to the optics assembly (section [0014], Figures 1-6, re: left and right temples “2”), the first hinge system including: a hinge base (section [0018], Figures 1 & 2, “13”) fixedly coupled to the optics assembly (section [0016], Figures 1 & 2, “1”); an intermediate hinge member rotatably coupled to the hinge base to rotate about a first axis (section [0018], Figures 1-5, “14, 13”); and a distal hinge member rotatably coupled to the intermediate hinge member to rotate about a second axis (section [0016], Figures 1 & 2, “3, 14”) and fixedly coupled to the first temple arm (Figures 1, 2, 6, “3, 2”), the first axis different from the second axis (Abstract, section [0018], Figures 1 & 2), but does not specifically disclose wherein said system is for presenting virtual contents to a user and comprises an optics assembly for projecting light beams into at least one eye of a user.
Within the same field of endeavor, Blum et al teaches wherein it is desirable for augmented reality units, which present virtual contents to a user and comprises an optics assembly for projecting light beams into at least one eye of a user, to utilized existing eyewear as an attachment platform for the purpose of permitting a wearer to switch between natural vision or augmented or mixed reality vision (page 2, sections [0024-0025] & page 13, section [0160]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the system of Chevassus to be for presenting virtual contents to a user and comprises an optics assembly for projecting light beams into at least one eye of a user since Blum et al teaches wherein it is desirable for the purpose of permitting a wearer to switch between natural vision or augmented or mixed reality vision.
Regarding claim 2, Chevassus discloses wherein the first hinge system includes one or more stop mechanisms to limit rotational travel of the intermediate hinge member relative to the hinge base about the pitch axis (sections [0019-0020] & [0024-0025], Figures 1, 4, 5, “15, 24a,b, 28a,b,” re: “24a,b” limited by “15”).  
Regarding claim 3, Chevassus discloses wherein the one or more stop mechanisms comprise a first rotational stop provided on the hinge base, the first rotation stop is configured to constrain a first movement of the intermediate hinge member when the intermediate hinge member pitches up to an upward limit and a second rotational stop provided on the hinge base that is configured to constrain the first movement of the intermediate hinge member when the intermediate hinge member pitches down to a downward limit (sections [0019-0020] & [0024-0025], Figures 1, 4, 5, “13, 15, 24a,b, 28a,b,” re: “24a,b” limited by upper and lower “15” on “13”).  
Regarding claim 5, Chevassus discloses wherein the hinge system includes one or more stop mechanisms to constrain rotational travel of the distal hinge member relative to the intermediate hinge member about the yaw axis (sections [0016] & [0018], Figures 1-6, “3, 14”).  
Regarding claim 6, Chevassus discloses wherein the one or more stop mechanisms comprise a first rotational stop provided on the intermediate hinge member that is configured to impede a second movement of the distal hinge member when the distal hinge member yaws to an outward limit and a second rotational stop provided on the intermediate hinge member that is configured to impede the second movement of the intermediate hinge member when the intermediate hinge member yaws to an inward limit (sections [0016], [0018] & [0022], Figures 1-6, “3, 14, 21a,b”).    
Regarding claim 7, Chevassus discloses wherein the first and second rotational stops are respectively provided by corresponding opposing portions of a plate structure of the intermediate hinge member that respectively constrains the second movement of the distal hinge member when the intermediate hinge member yaws to the outward limit and the inward limit (sections [0016]-[0018] & [0022], Figures 1-6, “3, 11a,b, 14, 21a,b”). 
Regarding claim 8, Chevassus discloses wherein the one or more stop mechanisms comprise a first rotational stop and a second rotational stop (section [0016], Figures 1 & 2, “9,” re: V notches), wherein the first rotation stop is provided on the distal hinge member that is configured to abut the intermediate hinge member when the distal hinge member yaws to an outward limit , and the second rotation stop is provided on the distal hinge member that is configured to abut the intermediate hinge member when the distal hinge member yaws to an inward limit (section [0022], Figures 1 & 2, “9, 21a,b”).  
Regarding claim 12, Chevassus discloses wherein the first hinge system comprises a primary stop mechanism (Figures 1, 2, “15, 24a,b”) and a backup stop mechanism (Figures 1, 2, “28a,b”).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevassus in view of Blum et al and further in view of Hirano et al (JP 2019113839 A – English Translation).
Regarding claim 10, Chevassus in view of Blum et al discloses as set forth above, but does not specifically disclose wherein the optics assembly comprises a first lens, a second lens, a first plurality of projection fibers, and a second plurality of projection fibers, wherein the first plurality of projection fibers is configured to project at least one first light beam into the first lens that in turn reflects the first light beam into the at least one eye of the user.  
Within the same field of endeavor, Hirano et al teaches wherein it is desirable for optics assemblies to comprise a first lens, a second lens (page 4, paragraphs 1-6, Figure 1, “100a,b”), a first plurality of projection fibers, and a second plurality of projection fibers, wherein the first plurality of projection fibers is configured to project at least one first light beam into the first lens that in turn reflects the first light beam into the at least one eye of the user for the purpose of reducing a feeling of oppression when the display device is attached (page 7, paragraphs 5-11, Figure 13, “204a,b”).  Therefore, it would have been obvious to one of ordinary skill in the art for the optics assemblies of Chevassus in view of Blum et al to comprise a first lens, a second lens, a first plurality of projection fibers, and a second plurality of projection fibers, wherein the first plurality of projection fibers is configured to project at least one first light beam into the first lens that in turn reflects the first light beam into the at least one eye of the user since Hirano et al teaches that it is desirable for the purpose of reducing a feeling of oppression when the display device is attached.
Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevassus in view of Blum et al and further in view of Ohno et al (US 2012/0257126 A1).
Regarding claim 4, Chevassus in view of Blum et al discloses as set forth above, but does not specifically disclose wherein the first and second rotational stops are respectively provided by corresponding portions of an opening provided in the hinge base that constrains the first movement of the intermediate hinge member when the intermediate hinge member respectively pitches up or down to the upward limit or the downward limit.  
Within the same field of endeavor, Ohno et al teaches wherein it is desirable for first and second rotational stops are respectively provided by corresponding portions of an opening provided in the hinge base that constrains the first movement of the intermediate hinge member when the intermediate hinge member respectively pitches up or down to the upward limit or the downward limit (page 2, section [0047] – page 3, section [0048], Figures 5 & 6, “106, 114, 116”) for the purpose of having said optics system being capable of being worn corresponding to various head sizes for viewing images.  Therefore, it would have been obvious to one of ordinary skill in the art for the first and second rotational stops of Chevassus in view of Blum et al to be respectively provided by corresponding portions of an opening provided in the hinge base that constrains the first movement of the intermediate hinge member when the intermediate hinge member respectively pitches up or down to the upward limit or the downward limit since Ohno et al teaches that it is desirable for the purpose of having said optics system being capable of being worn corresponding to various head sizes for viewing images. 
Regarding claim 11, Chevassus in view of Blum et al discloses as set forth above, but does not specifically disclose wherein the hinge base includes arcuate guides and the intermediate hinge member includes or interacts with corresponding guide pins that ride in the arcuate guides of the hinge base as the intermediate hinge member rotates relative to the hinge base about the pitch axis.    
Within the same field of endeavor, Ohno et al teaches wherein it is desirable for a hinge base to include arcuate guides and intermediate hinge members to include or interact with corresponding guide pins that ride in the arcuate guides of the hinge base as the intermediate hinge member rotates relative to the hinge base about the pitch axis (page 2, section [0047] – page 3, section [0048], Figures 5 & 6, “106, 114, 116”) for the purpose of having said optics system being capable of being worn corresponding to various head sizes for viewing images.  Therefore, it would have been obvious to one of ordinary skill in the art for the hinge base of Chevassus in view of Blum et al to include arcuate guides and the intermediate hinge member to include or interact with corresponding guide pins that ride in the arcuate guides of the hinge base as the intermediate hinge member rotates relative to the hinge base about the pitch axis for the purpose of having said optics system being capable of being worn corresponding to various head sizes for viewing images.  
 Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevassus in view of Blum et al and further in view of Ifergan (US 2008/0074609 A1).
Regarding claim 9, Chevassus in view of Blum et al discloses as set forth above, but does not specifically disclose wherein the hinge base comprises a biasing member that is configured to rotationally bias or torsion the intermediate hinge member about the first axis toward a neutral position or configuration when the intermediate hinge member deviates from the neutral position or configuration.  
Within the same field of endeavor, Ifergan teaches wherein it is desirable for a hinge base to comprise a biasing member that is configured to rotationally bias or torsion the intermediate hinge member about the first axis toward a neutral position or configuration when the intermediate hinge member deviates from the neutral position or configuration (page 2, sections [0023-0025], Figures 1 & 2, “20, 24, 30, 32, 34, 36”) for the purpose of permitting movement between temples and lens support assemblies about substantially perpendicular axes (page 1, section [0008]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the hinge base of Chevassus in view of Blum et al  to comprise a biasing member that is configured to rotationally bias or torsion the intermediate hinge member about the first axis toward a neutral position or configuration when the intermediate hinge member deviates from the neutral position or configuration since Ifergan teaches that it desirable for the purpose of permitting movement between temples and lens support assemblies about substantially perpendicular axes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 3, 2022